

	

		II

		109th CONGRESS

		1st Session

		S. 1432

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 20, 2005

			Mr. DeWine (for himself

			 and Mr. Dodd) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Higher Education Act of 1965

		  to improve the loan forgiveness program for child care providers, including

		  preschool teachers, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Paul Wellstone Early Educator Loan

			 Forgiveness Act.

		2.FindingsCongress finds the following:

			(1)(A)The first 5 years of a child’s life are a

			 time of momentous change.

				(B)Research shows that a child’s brain size

			 doubles between birth and age 3.

				(2)New scientific research shows that the

			 electrical activity of the brain cells actually changes the physical structure

			 of the brain, and that without a stimulating environment, a baby’s brain

			 suffers.

			(3)Research also indicates that there is a

			 connection between the cognitive, social, emotional, and physical stimulation

			 young children receive from their early childhood teachers and caregivers and

			 success in learning, school readiness, and intellectual growth. There are

			 important short- and long-term effects of that stimulation on cognition and

			 social development.

			(4)High quality early childhood education

			 correlates with better language development, mathematics abilities, and social

			 skills.

			(5)11,900,000 children younger than age 5

			 spend part of their time with a child care provider other than a parent. By

			 2000, 64 percent of 3- to 5-year-olds were enrolled in some type of preschool

			 program. Demand for child care is growing as more mothers enter the

			 workforce.

			(6)Good quality child care, in a healthy and

			 safe environment, with trained, caring providers who provide age-appropriate,

			 developmentally appropriate, and effective activities, helps children grow and

			 thrive. Recent research shows that most child care needs significant

			 improvement.

			(7)Good quality child care depends largely on

			 the provider, yet providers of child care earn on average $8.47 per hour, or

			 $17,610 per year. Such earnings cause high annual turnover, up to 31 percent of

			 the staff in some child care programs. High turnover affects the overall

			 quality of a child care program and causes anxiety for children.

			(8)Children attending lower quality child care

			 programs and child care programs with high staff turnover are less competent in

			 language and social development than other children.

			(9)The quality of child care is primarily

			 related to high staff-to-child ratios, staff education, professional

			 development, and administrators’ prior experience. In addition, certain

			 characteristics distinguish poor, mediocre, and good quality child care

			 programs, the most important of which are teacher wages, education, and

			 specialized training.

			(10)Each State requires kindergarten teachers

			 to hold at least a bachelor’s degree and certificate in early childhood

			 education. 20 States and the District of Columbia require teachers in State

			 prekindergarten programs to satisfy those requirements, which programs in many

			 States are delivered in child care programs, schools, and Head Start

			 programs.

			3.Loan forgiveness for

			 child care providersSection

			 428K of the Higher Education Act of

			 1965 (20 U.S.C. 1078–11) is amended to

			 read as follows:

			

				428K.Loan forgiveness

				for child care providers

					(a)PurposesThe purposes of this section are—

						(1)to bring more highly trained individuals

				into the early childhood education profession; and

						(2)to keep more highly educated and trained

				early childhood educators in the early child care field for longer periods of

				time.

						(b)DefinitionsIn this section:

						(1)Child care

				facilityThe term child

				care facility means a facility, including a home, that—

							(A)provides child care services; and

							(B)meets applicable State or local government

				licensing, certification, approval, or registration requirements.

							(2)Child care

				servicesThe term child

				care services means activities and services provided for the education

				and care of children from birth until enrollment in kindergarten by an

				individual who has a degree in early childhood education or a closely related

				field, including a preschool teacher.

						(3)DegreeThe term degree means an

				associate or baccalaureate degree awarded by an institution of higher

				education.

						(4)Early childhood

				educationThe term

				early childhood education means education and development at the

				early childhood level, including the cognitive, social, emotional, and physical

				education and development of a child.

						(5)Eligible

				preschool program providerThe term eligible preschool program

				provider means a preschool program provider serving children younger

				than the age of compulsory school attendance in the State that is—

							(A)a public or private school;

							(B)a provider that is supported, sponsored,

				supervised, or administered by a local educational agency;

							(C)a Head Start agency designated under the

				Head Start Act (42 U.S.C. 9831 et

				seq.); or

							(D)a child care facility.

							(6)Institution of

				higher educationNotwithstanding section 102, the term

				institution of higher education has the meaning given the term in

				section 101.

						(7)Preschool

				teacherThe term

				preschool teacher means an individual—

							(A)who is working toward or has received at

				least an associate degree in early childhood education or who is working toward

				or who has already received a baccalaureate degree in early childhood

				education; and

							(B)who works for an eligible preschool program

				provider supporting the children’s cognitive, social, emotional, and physical

				development.

							(c)Loan

				forgiveness

						(1)In

				generalThe Secretary may

				carry out a program of assuming the obligation to repay, pursuant to subsection

				(d), a loan made, insured, or guaranteed under this part, part D (excluding

				loans made under sections 428B and 428C or comparable loans made under part D),

				or part E for any new borrower after the date of enactment of the Higher

				Education Amendments of 1998, who—

							(A)receives a degree in early childhood

				education;

							(B)obtains employment in a child care

				facility, such as employment as a preschool teacher; and

							(C)has been employed full time, for the time

				period described in subsection (d), as a provider of child care services in a

				child care facility that serves low-income children.

							(2)Award basis;

				priority

							(A)Award

				basisSubject to subparagraph

				(B), loan repayment under this section shall be on a first-come, first-served

				basis and subject to the availability of appropriations.

							(B)PriorityThe Secretary shall give priority in

				providing loan repayment under this section for a fiscal year to student

				borrowers who received loan repayment under this section for the preceding

				fiscal year.

							(3)RegulationsThe Secretary is authorized to prescribe

				such regulations as may be necessary to carry out the provisions of this

				section.

						(d)Loan

				repayment

						(1)In

				general

							(A)Baccalaureate

				degreeIn the case of a new

				borrower who receives a baccalaureate degree in early childhood education, the

				Secretary shall assume the obligation to repay—

								(i)after the second consecutive year of

				employment described in subparagraphs (B) and (C) of subsection (c)(1), 20

				percent of the total amount of all loans described in subsection (c)(1) and

				made after the date of enactment of the Higher Education Amendments of 1998, to

				such borrower;

								(ii)after the third consecutive year of such

				employment, 20 percent of the total amount of all such loans; and

								(iii)after each of the fourth and fifth

				consecutive years of such employment, 30 percent of the total amount of all

				such loans.

								(B)Associate

				degreeIn the case of a new

				borrower who receives an associate degree in early childhood education, the

				Secretary shall assume the obligation to repay—

								(i)after the first year of employment

				described in subparagraphs (B) and (C) of subsection (c)(1), 20 percent of the

				total amount of all loans described in subsection (c)(1) and made after the

				date of enactment of the Higher Education Amendments of 1998, to such

				borrower;

								(ii)after the second consecutive year of such

				employment, 20 percent of the total amount of all such loans; and

								(iii)after each of the third and fourth

				consecutive years of such employment, 30 percent of the total amount of all

				such loans.

								(2)ConstructionNothing in this section shall be construed

				to authorize the refunding of any repayment of a loan made, insured, or

				guaranteed under this part, part D, or part E.

						(3)InterestIf a portion of a loan is repaid by the

				Secretary under this section for any year, the proportionate amount of interest

				on such loan that accrues for such year shall be repaid by the

				Secretary.

						(4)Special

				ruleIn the case in which a

				student borrower who is not participating in loan repayment pursuant to this

				section returns to an institution of higher education after graduation from an

				institution of higher education for the purpose of obtaining a degree in early

				childhood education, the Secretary is authorized to assume the obligation to

				repay the total amount of loans described in subsection (c)(1) and incurred for

				a maximum of 2 academic years in returning to the institution of higher

				education for the purpose of obtaining the degree in early childhood education.

				Such loans shall only be repaid for borrowers who qualify for loan repayment

				pursuant to the provisions of this section, and shall be repaid in accordance

				with the provisions of paragraph (1).

						(5)Ineligibility

				of national service award recipientsNo student borrower may, for the same

				service, receive a benefit under both this section and subtitle D of title I of

				the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.).

						(e)Repayment to

				eligible lenders and holdersThe Secretary shall pay to each eligible

				lender or holder for each fiscal year an amount equal to the aggregate amount

				of the lender’s or holder’s loans that are subject to repayment pursuant to

				this section for such year.

					(f)Application for

				repayment

						(1)In

				generalEach eligible

				individual desiring loan repayment under this section shall submit a complete

				and accurate application to the Secretary at such time, in such manner, and

				containing such information as the Secretary may require.

						(2)ConditionsAn eligible individual may apply for loan

				repayment under this section after completing the applicable years of

				qualifying employment described in subsection (d)(1). The borrower shall

				receive forbearance while engaged in qualifying employment described in

				subsection (d)(1) unless the borrower is in deferment while so engaged.

						(g)Evaluation

						(1)In

				generalThe Secretary shall

				conduct, by grant or contract, an independent national evaluation of the impact

				of the program assisted under this section on the field of early childhood

				education.

						(2)Competitive

				basisThe grant or contract

				described in paragraph (1) shall be awarded on a competitive basis.

						(3)ContentsThe evaluation described in this subsection

				shall—

							(A)determine the number of individuals who

				applied and the number of individuals who were assisted by the program under

				this section;

							(B)determine the number of individuals who

				remain employed in an early childhood education program as a result of

				participation in the program;

							(C)identify the barriers to the effectiveness

				of the program, including barriers related to the dissemination of information

				about the program;

							(D)assess the cost-effectiveness of the

				program in improving the quality of—

								(i)early childhood education; and

								(ii)child care services;

								(E)identify the reasons why participants in

				the program have chosen to take part in the program;

							(F)identify the number of individuals

				participating in the program who received an associate degree and the number of

				such individuals who received a baccalaureate degree; and

							(G)identify the number of years each

				individual participated in the program.

							(4)Interim and

				final evaluation reportsThe

				Secretary shall prepare and submit to the President and Congress such interim

				reports regarding the evaluation described in this subsection as the Secretary

				determines to be appropriate, and shall prepare and so submit a final report

				regarding the evaluation by not later than January 1, 2009.

						(h)Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this section $25,000,000 for fiscal

				year 2006, and such sums as may be necessary for each of the 4 succeeding

				fiscal

				years.

					.

		

